The court properly declined to submit manslaughter in the first and second degrees as lesser included offenses. There was no reasonable view of the evidence, viewed most favorably to defendant and in connection with his justification defense, that he acted with anything less than homicidal intent. Defendant inflicted 49 stab wounds, mostly to his victim’s neck and chest. Of the 23 stab wounds to the victim’s neck, one cut his carotid artery and two severed his jugular vein. The 20 wounds to the victim’s chest and back included wounds that penetrated the heart, lung, liver and spleen. Notwithstanding the “principle of deference to the jury on questions of mens rea” (People v Fernandez, 64 AD3d 307, 310 [2009], appeal withdrawn 13 NY3d 796 [2009]), this conduct could only be interpreted as evincing a deliberate design to ensure the victim’s death, and there was no reasonable view that defendant acted recklessly or only with intent to cause serious physical injury (see People v Butler, 84 NY2d 627 [1994]). Concur — Mazzarelli, J.P., Catterson, Moskowitz, Richter and Manzanet-Daniels, JJ.